                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         David Lee Phillips,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00007-RJC-DCK
                                      )
                 vs.                  )
                                      )
         Carroll Payne Jones,         )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 13, 2020 Order.

                                               August 13, 2020




      Case 3:20-cv-00007-RJC-DCK Document 13 Filed 08/13/20 Page 1 of 1
